FILED
                             NOT FOR PUBLICATION                             JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERICK ALEXANDER CRUZ-SANTOS,                     No. 08-70529

               Petitioner,                       Agency No. A099-670-596

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Erick Alexander Cruz-Santos, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order affirming without

opinion an immigration judge’s order denying his motion to reopen removal

proceedings held in absentia. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Reyes v. Ashcroft,

358 F.3d 592, 595 (9th Cir. 2004), and we deny the petition for review.

      The agency acted within its discretion in determining that Cruz-Santos did

not establish an exceptional circumstance to warrant reopening because he failed

to comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dec.

637, 639 (BIA 1988), where he did not file a state bar complaint or include

sufficient evidence that he had informed the attorney of the allegations against him,

and the ineffective assistance is not plain on the face of the record. See Reyes, 358

F.3d at 597-99.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70529